  Case: 1:20-cv-00428-MWM Doc #: 37 Filed: 01/04/21 Page: 1 of 1 PAGEID #: 1387




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

 PCA-CORRECTIONS, LLC d/b/a PCA                     )   CASE NO. 1:20-CV-428
 PHARMACY,                                          )
                                                    )   Judge Matthew W. McFarland
         Plaintiff,                                 )
                                                    )
 v.                                                 )
 AKRON HEALTHCARE LLC, et al.,                      )
                                                    )
         Defendants.                                )

ORDER GRANTING MOTION FOR A STAY OF SUMMARY JUDGMENT BRIEFING

       This matter comes before the Court on Defendants’ Motion for a Stay of Summary

Judgment Briefing [Doc. 36]. Having considered the motion and all responses and arguments

related thereto, the Court hereby GRANTS the motion.

       The Court hereby STAYS the deadline for Defendants Akron Healthcare LLC, Belden

Village Healthcare LLC, Bellefontaine Healthcare LLC, Euclid Beach Healthcare LLC, Greenville

Healthcare LLC, Holly Glen Healthcare LLC, Jackson Healthcare LLC, Madeira Healthcare LLC,

Mayfield Heights Healthcare LLC, North Olmsted Healthcare LLC, Oregon Healthcare LLC,

Piqua Healthcare LLC, Portsmouth Healthcare LLC, Uptown Westerville Healthcare LLC,

Waterville Healthcare LLC, Wauseon Healthcare LLC, Woodridge Healthcare LLC, and Boulder

Operations Holdings LLC a/k/a Reach LTC Ohio to respond to plaintiff’s Motion for Summary

Judgment.

       If this case does not resolve, the Court directs the parties to prepare a proposed case

management schedule, including deadlines for fact discovery and further briefing, before the

Status Conference set for February 2, 2021.

                                              _________________________________________
                                              Hon. Matthew W. McFarland
                                              U.S. District Court Judge
